EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Chu (Reg. #63,022) on 05/11/2022.
The application has been amended as follows: 
1. (Currently Amended) A system for operating an autonomous driving vehicle (ADV), the system comprising:
a plurality of modules, including a perception module to perceive a driving environment surrounding the ADV and a planning module to plan a path to control the ADV to navigate the driving environment; 
a bus coupled to the plurality of modules; and 
a sensor processing module coupled to the bus, wherein the sensor processing module comprises: 
a bus interface coupled to the bus, 
a sensor interface to be coupled to a first set of one or more sensors mounted on the ADV, 
a message queue to store a plurality of messages published by the sensors, and 
a message handler to manage the messages stored in the message queue, which are subscribed by at least one of the modules to allow the modules to monitor operations of the sensors, 
wherein in response to a first message in a first format received from a first sensor of the first set of the one or more sensors, the message handler converts and translates the first message in the first format to a second message in a second format to allow a first module to receive the second message stored in the message queue, and
wherein in response to a third message in a third format received from a second sensor of the first set of the one or more sensors, the message handler converts and translates the third message in the third format to a fourth message in the second format to store in the message queue, wherein the first format is different from the second format, the third format is different from the second format, and the second format is a common message format compatible with a subscribing client, and wherein in response to the message handler determining that the second module has registered to subscribe messages published by the second sensor, the message handler notifies a second module via the bus interface to allow the

2. (Original) The system of claim 1, wherein the message queue comprises a plurality of message buffers, each of the message buffers corresponding to one of the plurality of sensors.

(Previously Presented) The system of claim 1, wherein the message handler is configured to:
store the second message in the message queue; and 
notify, via the bus interface, the first module of the modules registered as a subscriber to allow the first module to receive the second message.

4. (Original) The system of claim 3, wherein the first format is specified according to a design specification of the first sensor, and wherein the second format is a predetermined format capable of being handled by the modules.

5. (Previously Presented) The system of claim 3, wherein the message handler is further configured to: 
in response to the third message received from the second sensor of the first set via the sensor interface, convert the third message in the third format to a fourth message in the second format; and 
store the fourth message in the message queue, wherein the third format is specified according to a design specification of the second sensor.

6. (Original) The system of claim 3, wherein the message handler is further configured to:
receive, via the bus interface, a third message from a third sensor of one or more sensors of a second set coupled to the bus; 
convert the third message from a third format to a fourth message in the second format; and 
store the fourth message in the message queue.

7. (Previously Presented) The system of claim 6, wherein the message handler is further configured to:
determine that the second module of the modules has registered to subscribe messages published by the second sensor; and 
notify, via the bus interface, the second module via the bus interface to allow the second module to access the fourth message stored in the message queue.

8. (Previously Presented) The system of claim 3, wherein the message handler is further configured to:
receive, via the bus interface, a third message in the second format from the second module of the modules; 
determine that the third message has been subscribed by the second sensor of the first set; 
convert the third message from the second format to a third format; and 
transmit the third message in the third format to the second sensor via the sensor interface.

9. (Currently Amended) A computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising:
maintaining, within a sensor processing module, a message queue to store a plurality of messages published by a first set of one or more sensors mounted on the ADV, wherein the sensor processing module includes a sensor interface coupled to the first set of sensors and a bus interface coupled to a bus; 
managing the messages stored in the message queue, wherein the messages are subscribed by a plurality of modules to allow the modules to monitor operations of the sensors, wherein the plurality of modules are coupled to the sensor processing module over the bus, and wherein the plurality of modules includes a perception module to perceive a driving environment surrounding the ADV and a planning module to plan a path to control the ADV to navigate the driving environment; and 
in response to a first message in a first format received from a first sensor of the first set of the one or more sensors, converting and translating the first message in the first format to a second message in a second format to allow a first module to receive the second message stored in the message queue, and 
in response to a third message in a third format received from a second sensor of the first set of the one or more sensors, converting and translating the third message in the third format to a fourth message in the second format to store in the message queue, wherein the first format is different from the second format, the third format is different from the second format, and the second format is a common message format compatible with a subscribing client, and wherein in response to the message handler determining that a second module has registered to subscribe messages published by the second sensor, the message handler notifies the second module via the bus interface to allow the second module to access the fourth message stored in the message queue.

10. (Original) The method of claim 9, wherein the message queue comprises a plurality of message buffers, each of the message buffers corresponding to one of the plurality of sensors.

11. (Previously Presented) The method of claim 9, further comprising:
storing the second message in the message queue; and 
notifying, via the bus interface, the first module of the modules registered as a subscriber to allow the first module to receive the second message.

12. (Original) The method of claim 11, wherein the first format is specified according to a design specification of the first sensor, and wherein the second format is a predetermined format capable of being handled by the modules.

13. (Previously Presented) The method of claim 11, further comprising:
in response to a third message received from the second sensor of the first set via the sensor interface, converting the third message in a third format to the fourth message in the second format; and 
storing the fourth message in the message queue, wherein the third format is specified according to a design specification of the second sensor.

14. (Original) The method of claim 11, further comprising:
receiving, via the bus interface, a third message from a third sensor of one or more sensors of a second set coupled to the bus; 
converting the third message from a third format to a fourth message in the second format; and 
storing the fourth message in the message queue.

15. (Previously Presented) The method of claim 14, further comprising:
determining that the second module of the modules that has registered to subscribe messages published by the second sensor; and 
notifying, via the bus interface, the second module via the bus interface to allow the second module to access the fourth message stored in the message queue.

16. (Previously Presented) The method of claim 11, further comprising:
receiving, via the bus interface, a third message in the second format from a second module of the modules; 
determining that the third message has been subscribed by a second sensor of the first set; 
converting the third message from the second format to a third format; and 
transmitting the third message in the third format to the second sensor via the sensor interface.

17. (Currently Amended) A sensor processing module, comprising:
a sensor interface to be coupled to a plurality of sensors mounted on an autonomous driving vehicle (ADV); 
a bus interface to be coupled to a host processor executing one or more autonomous driving modules, including a perception module to perceive a driving environment surrounding the ADV and a planning module to plan a path to control the ADV to navigate the driving environment; 
a message-based monitoring module coupled to the sensor interface and the bus interface, wherein the message-based monitoring module is configured to: 
maintain a message queue to store a plurality of messages published by the sensors;
manage the messages stored in the message queue, wherein the messages are subscribed by the autonomous driving modules to allow the autonomous driving modules to monitor operations of the sensors; and 
in response to a first message in a first format received from a first sensor of the plurality of sensors, convert and translate the first message in the first format to a second message in a second format to allow a first autonomous driving module to receive the second message stored in the message queue, and 
in response to a third message in a third format received from a second sensor of the first set of the plurality of sensors, convert and translate the third message in the third format to a fourth message in the second format to store in the message queue, wherein the first format is different from the second format, the third format is different from the second format, and the second format is a common message format compatible with a subscribing client, and wherein in response to the message handler determining that the second module has registered to subscribe messages published by the second sensor, the message handler notifies a second module via the bus interface to allow the second module to access the fourth message stored in the message queue.

18. (Original) The sensor processing module of claim 17, wherein the message queue comprises a plurality of message buffers, each of the message buffers corresponding to one of the plurality of sensors.

19. (Previously Presented) The sensor processing module of claim 17, wherein the message-based monitoring module is further configured to:
store the second message in the message queue; and 
notify, via the bus interface, the first autonomous driving module of the autonomous driving modules registered as a subscriber to allow the first autonomous driving module to receive the second message.

20. (Original) The sensor processing module of claim 19, wherein the first format is specified according to a design specification of the first sensor, and wherein the second format is a predetermined format capable of being handled by the autonomous driving modules.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 9 and 17 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “in response to the message handler determining that the second module has registered to subscribe messages published by the second sensor, the message handler notifies a second module via the bus interface to allow the second module to access the fourth message stored in the message queue”, in combination with all other limitations in the claim(s) as defined by applicant.
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 05/02/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAE S LEE/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415